Citation Nr: 1038033	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  99-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a March 2000 hearing.  

The issue on appeal was last before the Board in September 2008 
when it was remanded for additional evidentiary development and 
to cure a procedural defect.  

In an April 2010 statement, the Veteran's representative 
indicates that, in response to April 6, 2010 correspondence from 
VA, she was clarifying that she was submitting a notice of 
disagreement with a March 26, 2010 rating decision denying 
service connection for skin cancer.  The Board reviewed the 
claims files in an attempt to find the April 6, 2010 
correspondence from VA or the March 26, 2010 rating decision 
without success.  There is no indication that a temporary folder 
had been created.  The  issue of entitlement to service 
connection for skin cancer has been raised by the record, but it 
is not apparent to the Board if the issue has been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  It does not appear 
that the Board has jurisdiction over it, and it is, therefore, 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.


REMAND

When the issue on appeal was last before the Board in September 
2008, it was remanded, in part, to schedule the Veteran for a new 
VA examination to ascertain the nature and etiology of the 
Veteran's claimed back disability.  A review of the claims file 
demonstrates that the Veteran has not been afforded the 
examination directed by the Board's September 2008 remand.  A 
March 2010 supplemental statement of the case references a VA 
examination dated in March 2009.  This examination report, 
however, is actually dated in March 2008 and was of record at the 
time of the Board's September 2008 remand.  A new VA examination 
must be performed as directed by the Board in its September 2008 
remand.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be followed 
in all cases presently in remand status.  Id.  In light of the 
foregoing, this case must be remanded again, in part, for the 
Veteran to be afforded another VA examination.

The Board further directed in its September 2008 remand that the 
AOJ must consider the provisions of 38 U.S.C.A. § 1154(b) 
regarding the claimed in-service back injury.  The AOJ was 
directed that, in the absence of a finding that lay evidence is 
not satisfactory, the AOJ should proceed to analyze whether the 
alleged in-service injury was consistent with the circumstances, 
conditions or hardships of service.  A review of the actions by 
the AOJ conducted subsequent to the September 2008 remand 
indicates that the Board's instructions were not complied with.  
The supplemental statements of the case dated in March 2010 and 
April 2010 only reference 38 U.S.C.A. § 1154(b).  There was 
absolutely no discussion regarding whether the Veteran 
participated in combat nor any discussion regarding whether the 
Veteran's lay assertions of an in-service back injury were 
sufficient to support the claim.  The AOJ erred in failing to 
consider whether the provisions of 38 U.S.C.A. § 1154(b) apply to 
the Veteran's claim as directed by the Board.

The Veteran has alleged that he underwent surgery in 1954 or 1955 
for treatment of back problems.  The records from this surgery 
were not associated with the Veteran's service treatment records.  
In its September 2008 remand, the Board directed that additional 
attempts were to be made to obtain medical records pertinent to 
the Veteran's claim from the Surgeon General's Office (SGO).  In 
July 2009, the RO was informed that SGO records were not created 
for the Marine Corps.  Clinical records were compiled when 
Marines were actually hospitalized while in service.  An 
overnight stay or admission generally makes a patient an 
inpatient.  The resulting records from the hospital care are 
called either clinical or inpatient records.  Clinical 
(inpatient) records were filed at the National Personnel Records 
Center (NPRC) by the name of the hospital in which the member was 
treated and by the dates of treatment.  The NPRC requires the 
name of the hospital, the month (if known) and year of treatment 
as well as the Veteran's name and Social Security number or 
service number to locate a clinical record.  There is no 
indication in the claims file that the Appeals Management Center 
(AMC)/RO attempted to follow-up in obtaining the Veteran's 
reported military hospitalization records.  A review of the 
claims file demonstrates that the Veteran reported in May 2001 
that he was treated at the Naval Combat Field Hospital located on 
the K3 airstrip in South Korea.  A September 2002 statement 
indicates the Veteran reported the treatment occurred in late 
1954 or early 1955.  The Board finds that the Veteran should be 
contacted to determine if he can provide any more descriptive 
information regarding his alleged in-service surgery such as a 
more exact date or location.  Thereafter, attempts must be made 
to obtain the Veteran's hospitalization records from the Naval 
Combat Field Hospital located on the K3 airstrip in South Korea.  

If attempts to obtain the hospitalization records are without 
success, the Veteran must be provided with proper notification 
regarding the unsuccessful attempts to obtain the evidence he 
identified as pertinent to his claim.  

Pursuant to 38 U.S.C.A. § 5103A(b)(2), whenever the Secretary, 
after making such reasonable efforts (as described in the 
section), is unable to obtain all of the relevant records sought, 
the Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  Such a 
notification shall-

(A) identify the records the Secretary is unable to obtain; 

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and 

(C) describe any further action to be taken by the 
Secretary with respect to the claim. 

This provision of the VCAA is codified at 38 C.F.R. § 3.159(e) as 
the duty to notify a claimant of the inability to obtain records.   

As provided by 38 C.F.R. § 3.159(e)(1), if VA makes reasonable 
efforts to obtain relevant non-Federal records, but is unable to 
obtain them, or after continued efforts to obtain Federal records 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA is required to 
provide the claimant with oral or written notice of that fact.  A 
record of any oral notice conveyed to the claimant must be made.  
For non-Federal records requests, VA may provide the notice at 
the same time it makes its final attempt to obtain the relevant 
records.  In either case, the notice must contain the following 
information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the 
records; 

(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was 
unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible 
for providing the evidence. 

A review of the claims file reveals that VA has not complied with 
the duty to notify a claimant of the inability to obtain the 
hospitalization records.  No letter has been sent to the Veteran 
which includes all of the above information with regard to VA's 
unsuccessful attempts to obtain the hospitalization records 
identified by the Veteran.  If attempts to obtain this evidence 
are unsuccessful, the Veteran must be provided with proper notice 
which complies with VA's duty to notify a claimant of the 
inability to obtain records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide further descriptive information (if 
possible) regarding the surgical procedure on 
his spine he reportedly underwent during 
active duty.  The Veteran should be requested 
to provide the complete name and location of 
the hospital in question as well as the dates 
of treatment.  

2.  After completion of the above has been 
conducted to the extent possible, attempt to 
obtain from the NPRC all hospital records, 
clinical notes, and nurses' notes identified 
by the Veteran, to the extent possible, which 
have not already been associated with the 
claims file.  The Board is particularly 
interested in obtaining any medical records 
from the Naval Combat Field Hospital located 
on the K3 airstrip in South Korea.   

3.  If attempts to obtain the evidence set 
out in paragraph two above remain 
unsuccessful, the RO must inform the Veteran 
of the following: (a) the specific records 
the RO is unable to obtain as set out above; 
(b) the efforts that the RO made to obtain 
those records; (c) any further action to be 
taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
RO must provide this notice for all evidence 
which VA attempted to obtain without success 
during the course of the appeal.  The Veteran 
must then be given an opportunity to respond.  

4.  The RO must consider the provisions of 
38 U.S.C.A. § 1154(b) regarding the Veteran's 
claimed back injury in service.  In the 
absence of a finding that the lay evidence is 
not satisfactory, the RO must proceed to 
analyze whether the alleged in-service injury 
was consistent with the circumstances, 
conditions or hardships of service.  

5.  Thereafter, the Veteran should be 
rescheduled for an appropriate VA medical 
examination to ascertain the nature and 
etiology of his claimed low back disability.  
It is imperative that the claims file be made 
available to and pertinent records therein be 
reviewed by the examiner in connection with 
the examination, to include the Veteran's 
service treatment records.  All appropriate 
tests and studies should be conducted.  In 
the event the RO determines that the 
provisions of 38 U.S.C.A. § 1154(b) apply and 
the claimed in-service back injury occurred, 
or pertinent records reasonably support the 
Veteran's contentions of an in-service 
injury, the RO should so inform the examiner.  
The examiner should thereafter be asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
present back disability is related to the 
Veteran's period of active duty service.  The 
examination report must include a complete 
rationale for all opinions expressed.  If any 
opinion cannot be expressed without resort to 
speculation, the examiner should so state and 
provide a rationale for why the opinion would 
require a resort to speculation.  

6.  After completion of the above, review the 
expanded record and determine if the benefit 
sought can be granted.  Unless the issue on 
appeal is granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

